IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00104-CR
                                 No. 10-19-00105-CR

ERIC TODD JORDAN,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                          From the 443rd District Court
                               Ellis County, Texas
                    Trial Court Nos. 43,224 CR and 43,225 CR


                           MEMORANDUM OPINION

       Eric Todd Jordan appeals from the judgments of conviction rendered against him

on February 22, 2019. Because the trial court’s certifications of his right of appeal, which

Jordan and his counsel signed, indicate that the underlying cases were plea-bargain cases

and that Jordan has no right of appeal and also that Jordan has waived his right of appeal,

these appeals must be dismissed. See TEX. R. APP. P. 25.2(d) (“The appeal must be

dismissed if a certification that shows the defendant has the right of appeal has not been

made part of the record under these rules.”); Chavez v. State, 183 S.W.3d 675, 680 (Tex.
Crim. App. 2006) (plea bargain); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App.

2003) (waiver of appeal).

        Notwithstanding that we are dismissing these appeals, Jordan may file a motion

for rehearing with this Court within 15 days after this opinion and judgment are rendered

in each case if he believes this opinion and judgment are erroneously based on inaccurate

information or documents. See TEX. R. APP. P. 49.1. Moreover, if Jordan desires to have

the opinion and judgment of this Court reviewed by filing a petition for discretionary

review, that petition must be filed with the Court of Criminal Appeals within 30 days

after either the day this Court’s judgment is rendered or the day the last timely motion

for rehearing is overruled by this Court. See TEX. R. APP. P. 68.2(a).

        For the reasons stated, these appeals are dismissed.




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeals dismissed
Opinion delivered and filed April 3, 2019
Do not publish
[CR25]




Jordan v. State                                                                    Page 2